Citation Nr: 9931505	
Decision Date: 11/05/99    Archive Date: 11/17/99

DOCKET NO.  93-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved death pension benefits, including the question of 
whether the overpayment was properly created.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to October 
1945.  He died in December 1980.  The appellant has been 
recognized as his surviving spouse.  This is an appeal from a 
November 1992 decision by the Department of Veterans Affairs 
(VA) Regional Office, St. Petersburg, Florida, denying 
entitlement to waiver of recovery of an overpayment of 
improved death pension benefits.  The overpayment is reported 
to be in the amount of $10,922.  The case was previously 
before the Board of Veterans' Appeals (Board) in November 
1995 and January 1998 when it was remanded for further 
action.  The case is again before the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  In July 1987 the appellant was awarded improved death 
pension benefits as surviving spouse of the veteran 
commencing in December 1986. 

2.  In 1989 the appellant's award was terminated and resumed 
and then terminated again in 1990 due to excess income.  The 
actions resulted in an overpayment which was eventually 
determined to be $182.81.  

3.  In October 1990 the appellant's award was resumed 
effective August 1, 1989, based on reported wages of $2,333.  
She was issued a $2,855 check for retroactive benefits.  

4.  In July 1992 the regional office terminated the 
appellant's award of improved death pension effective 
November 1989 due to excess income consisting of wages.  This 
action resulted in the overpayment in question.  

5.  The evidence of record is insufficient to establish the 
amount of the appellant's income during the period of 
overpayment or the time period for which the income was 
received.  


CONCLUSION OF LAW

Since the appellant's countable income which formed the basis 
for the charged overpayment cannot be documented, the 
overpayment of improved death pension of $10,922 was not 
properly created.  38 U.S.C.A. §§ 1503, 1541, 5107 (West 
1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The record reflects that, in July 1987, the appellant was 
awarded improved death pension benefits as surviving spouse 
of the veteran commencing in December 1986.  Her award was 
based on no income from any source including wages.  

The record further discloses that, in 1989 and 1990, the 
appellant's award was terminated and then resumed and again 
terminated due to excess income consisting of wages.  These 
actions resulted in an overpayment in her account.  The 
balance of the indebtedness was eventually reduced to 
$182.81.  

On an eligibility verification report dated in September 
1990, the appellant reported that for the annualized period 
from August 1989 to July 1990 she had received $2,337 in 
wages.  She indicated that the period from August 1990 to 
July 1991 she anticipated receiving no income from any 
source.  She had stopped working and did not intend to work 
again.  

In October 1990 the appellant's award of improved death 
pension was resumed effective August 1, 1989, based on the 
reported wages of $2,333 less the deductible portion of 
unreimbursed medical expenses.  She was issued a check for 
retroactive benefits of $2,855.  

On an eligibility verification report dated in October 1991 
the appellant indicated that she had no income from any 
source.  

In June 1992 the regional office advised the appellant it had 
received her letter notifying it that, during 1989, she had 
received wages of $4,961 from a hotel; $4,957 from a 
corporation; and $3,374 from a motel for a total of $13,292.  
The regional office advised the appellant that her income 
exceeded the pension income limit and that her award would be 
terminated.  

In July 1992 the regional office terminated the appellant's 
award of improved death pension effective November 1, 1989, 
based on excess income consisting of $4,957 in wages from the 
corporation.  The regional office indicated that the wages 
from the hotel and motel would not be used in determining her 
countable income.  This action resulted in the overpayment in 
question.  

At a hearing conducted at the regional office in October 1992 
the appellant related that she had been employed and 
receiving wages from January to March 1989.  She indicated 
that, from July to September of that year, she had been 
unemployed.  She related that, from October to December 1989, 
she had again been employed but had not worked since that 
time.  She also indicated that she had received worker's 
compensation of $514 per month although she was unsure when 
the compensation began.  

In its November 1995 remand the Board requested that the 
regional office extract appropriate documentation for 
inclusion in the claims file that supported any finding that 
the appellant was in receipt of wages or other countable 
income over the entire period of the overpayment.  The 
regional office was also asked to contact the appropriate 
State office to obtain information regarding when the 
appellant was issued her initial worker's compensation check, 
the amount of the check and the amounts of the regular 
payments thereafter.  

In May 1996 the regional office indicated that records 
regarding income received by the appellant had been 
destroyed.  

Later in May 1996 the regional office received information 
from Florida that the appellant had had an injury in July 
1989 and had received worker's compensation for 58 weeks.  
Two amounts were listed, $14,531 and $6,054.  It was 
indicated that the dates paid could not be provided.  

In July 1996 the regional office received information from 
Louisiana reflecting the payment of worker's compensation to 
the appellant from October 1986 to April 1987.  

II.  Analysis

The maximum annual rate of improved death pension for a 
surviving spouse with no dependents was $4,331 effective in 
December 1988.  The maximum annual rate was increased 
thereafter by a certain percentage in December of each year.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.23(a).  

The maximum rate of improved death pension is reduced by the 
amount of the countable annual income of the surviving 
spouse.  38 C.F.R. § 3.23(b).  

For purposes of improved death pension, payments of any kind 
from any source are counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271.  

There will be excluded from a surviving spouse's annual 
income amounts equal to amounts paid by the surviving spouse 
for unreimbursed medical expenses to the extent that such 
amounts exceed five percent of the applicable maximum annual 
pension rate for the spouse as in effect during the 12-month 
annualization period in which the medical expenses were paid.  
38 C.F.R. § 3.272(g).  

In this case, as noted previously, the record reflects that, 
in July 1992, the regional office terminated the appellant's 
award of improved death pension effective in December 1989 
due to excess income consisting of wages of $4,957 received 
from a corporation during 1989.  However, the appellant 
questioned the amount of the overpayment, asserting that she 
did not owe the VA $10,922.  During the October 1992 hearing, 
the appellant indicated that she had been employed and was 
receiving wages for several months during 1989; however, she 
did not provide the amount of the wages.  She also reported 
that she had received worker's compensation but was unsure 
when her compensation began.  

The Board asked that the regional office obtain documentation 
of any wages or other countable income received by the 
appellant during the period of the overpayment  In this 
regard, in May 1996, the regional office received information 
from Florida that the appellant had received worker's 
compensation of 58 weeks for an injury sustained in July 
1989.  However, the dates that the worker's compensation 
began and ended were not provided.  There was also an 
indication in the record that income information had been 
destroyed.  

As matters now stand, the claims file does not contain the 
actual correspondence from the appellant verifying her 
earnings during 1989 or prior years and there is no 
documentation in the claims file which supports a finding 
regarding the wages received by the appellant during the 
period of the overpayment.  There is also incomplete 
documentation reflecting the time periods for which she 
received worker's compensation, and the amounts.  

Since the appellant's countable income beginning in 1989 is 
unclear, the Board can only conclude that the termination of 
her award of improved death pension effective in November 
1989 due to excess income cannot be confirmed as proper.  The 
overpayment of improved death pension benefits therefore 
cannot be verified as properly created.  38 U.S.C.A. §§ 1503, 
1541, 5107; 38 C.F.R. §§ 3.23, 3.271, 3.272.  If an 
overpayment cannot be established as properly created, it 
cannot be charged to a beneficiary.  Since the amount of the 
overpayment cannot be established, there is no waiver for the 
Board to consider.  Accordingly, under the circumstances, it 
follows that favorable action in connection with her appeal 
is in order.  In arriving at its decision in this case, the 
Board has resolved all doubt in favor of the appellant.  
38 U.S.C.A. § 5107.  


ORDER

The overpayment of improved death pension benefits was not 
properly created.  The appeal is granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 

